Hoyt, C. J.
(dissenting).—I concur in the affirmance of the judgment as to the respondents William J. Hannegan, Thomas B. Hannegan and Leroy H. Briggs, but dissent from that part of the foregoing opinion which holds that the judgment should he reversed and' the cause dismissed as to respondents Thomas Flint and Llewellyn Bixby. In my opinion the surviving partners were entitled to the possession and control of the partnership property until an administrator of the deceased partner and of the partnership estate had been appointed. See Dyer v. Morse, 10 Wash. 492 (39 Pac. 138); also, Barlow v. Coggan, 1 Wash. T. 257. Incident , to this right of possession and control was the right to maintain an action against, a stranger to quiet the title of the partnership and of themselves as surviving partners.